Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-28 recites the limitation "the mining shovel bucket" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 19-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10982414. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in scope is minor and patentably indistinct between the claims being compared, the claims would have been anticipated or obvious in view of Bamber et al (US-10/982414). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-28, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US-2008/0047170) in view of Miller et al (US-2011/0313625).

Referring to claims 19-25. Nichols discloses an “Excavator 3D Integrated Laser and Radio Positioning Guidance System”. See Figs. 1-2 and respective portions of the specification. Nichols further discloses a mining shovel bucket (40) comprising: a first side wall; a second side wall opposite the first side wall; an upper wall portion; a first in- cheek sensor positioned on the first side wall and facing towards the second side wall (See at least Figs. 1-2); Nichols further discloses a control enclosure (16), wherein the control enclosure houses a signal processing system (16) configured to receive and process signals transmitted by the first in-cheek sensor. Nichols doesn't disclose a second in-cheek sensor, at least one down-looking sensor, a second sensor of a different type than the fist sensor, or a control enclosure mounted on the mining shovel bucket, wherein the control enclosure houses a signal processing system configured to receive and process signals transmitted by the first and second in-cheek sensors and the at least one down-looking sensor or a first down- looking sensor positioned in the forward portion of the upper wall and an second down- looking sensor positioned in the aft portion of the upper wall. Miller discloses a “Coupler with Coupling Status Sensors". See Figs. 1-2 and respective portions of the specification. Miller further discloses bucket/coupler assembly (24) and further discloses an in-cheek sensor (42), a down-looking sensor (40), and a control enclosure mounted on the bucket/coupler assembly (24), wherein the control enclosure houses a signal receiving processing system configured to receive and process signals from the in- cheek sensor and the down-looking sensor and further wherein the control unit (46) houses a communications system and transmits information to a location remote from the bucket (See at least Sect. 0066). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Nichols to include the teachings of Miller wherein multiple sensors that can be positioned in varying places along the forward and aft portions of the upper and side walls, were included in the bucket including an in-cheek sensor and a down-looking sensor, as well as a control enclosure for receiving and processing signals from the sensors, so that multiple sensors ( of different types) were included to obtain more complete and wide-ranging analysis of the status of the bucket and wherein the signal processors are mounted within the bucket for quicker and more clear reading and transmission of the signals. It should further be noted that these variations (in-cheek sensor different from down-looking sensor) are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Nichols as is well known in the art.

Referring to claims 26-28. Nichols in view of Miller disclose the combination as described above in detail. It should be noted that Nichols discloses sensors for detecting characteristics of mining material. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (different type of sensor) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Moreover, these variations (sensor for sensing chemical composition, quality of material, content of material) are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Nichols as is well known in the art. 
Referring to claims 32-39. With respect to claims 32-39, the method described in these claims would inherently result from the use of  Nichol’s “Excavator 3D Integrated Laser and Radio Positioning Guidance System” in view of Miller’s “Coupler with Coupling Status Sensors”  as advanced above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653